Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
13,  2006








Petition for Writ of
Mandamus Denied and Memorandum Opinion filed June 13,  2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00373-CV
____________
 
IN RE ANTHONY E. GILL, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On April 26, 2006, relator Anthony E. Gill, an inmate in the
Wayne Scott Unit of the Texas
 Department of Criminal
Justice, filed a petition for writ of mandamus in this Court[1]
seeking an 
order compelling the Honorable Ben Hardin, presiding judge of
the 23rd District Court, Brazoria 
County, Texas, to rule on various motions filed by relator to
enforce a judgment.  Relator has failed 
to establish he is entitled to the mandamus relief requested
and, accordingly, we deny relator=s 
petition for writ of mandamus.                                
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed June 13, 2006.
Panel consists of Justices Anderson,
Edelman and Frost.  




[1]See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.